ORDER

PER CURIAM.
Shoaeddin and Josephine Sadeghi appeal from an Amended Judgment entered by the trial court granting summary judgment in favor of Planters Holdings, Inc. (Planters) on its Petition in Unlawful De-tainer. We have reviewed the briefs of the parties and the record on appeal and conclude that no genuine issue of material fact exists and Planters is entitled to judgment as a matter of law. ITT Commercial Fin. Corp. v. Mid-Am. Marine Supply Corp., 854 S.W.2d 371, 382 (Mo. banc 1993). An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).